--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective as of December 15, 2007 (“Effective Date), by and between QMotions
Inc., a California corporation (“Company”), and Dale Hutchins (“Executive”),
with reference to the following recitals:

     A. Company is engaged, directly and through one or more subsidiary and
affiliated companies (collectively referred to as “Subsidiaries”), in the
business of developing and producing video game controllers and video games for
distribution through out the world;

     B. Executive is an executive with significant experience in the video game
controller business; and

     C. Company desires to employ Executive and Executive desires to be employed
by Company pursuant to the provisions of this Agreement.

     NOW, THEREFORE, Company and Executive agree as follows:

     1.      Employment and Appointment. Company shall employ Executive and
Executive accepts employment with Company on the terms and conditions set forth
in this Agreement. Employee will be employed as the Company’s President
commencing on the Effective Date.

     2.      Duties of Executive.

     2.1      Duties. Executive shall perform the various operational and
administrative duties and responsibilities as the Company’s President, or are
otherwise customarily associated with such position, as such duties and
responsibilities may from time to time be adjusted by the Company’s Board of
Directors (“Board”) in their good faith discretion.

     2.2      Subsidiaries. Executive shall from time to time, at the request of
the Board, provide such services to its Subsidiaries as may be requested. The
Company acknowledges that Executive resides in Maryland, and Company agrees that
it shall not require Executive to relocate as a condition of his employment. In
addition, Company shall not require, other than in exceptional cases, Executive
to travel to California more than once per 90 days.

     2.3      Exclusivity. Executive shall be exclusive during the Term of this
Agreement in the video gaming and video game controller industries to Company,
and shall use reasonable efforts to promote the business of Company. Company
acknowledges that Executive is, and may continue to, providing services to other
companies (outside the video game controller industry), civic, and non-profit
organizations, and that continuing to provide such services during the Term
shall not constitute as a breach of this Agreement.

1

--------------------------------------------------------------------------------

     3.      Standard of Performance. Executive agrees that at all times during
the Employment Term (as defined below) he will diligently, competently and, to
the best of his ability and experience, perform all of the services and duties
that are required of Executive under this Agreement.

     4.      Term of Employment. Executive shall be employed for an initial term
commencing upon the Effective Date and ending on December 31, 2010 (“Initial
Term”). Thereafter, Executive’s employment under this Agreement shall
automatically continue for an additional two year period (“Renewal Term”) unless
terminated by either party upon written notice delivered to the other party
during October, 2010. The Executive’s employment also will terminate immediately
upon Executive’s death.

     5.      Compensation.

     5.1      Base Salary. Company shall pay Executive a base salary which shall
initially be, subject to adjustment under Section 5.2, Ninety Thousand Dollars
(US$90,000) per year (“Base Salary”), payable in accordance with Company’s
payroll method for corporate officers. Upon the Company receiving (on or after
the Effective Date) cumulative financing from third party investors in excess of
$2,999,999 then the Base Salary shall, commencing just prior to closing of the
financing, be increased to Two Hundred Twenty Five Thousand Dollars ($220,000)
on a prospective basis only.

     5.2      Base Salary Adjustments. The Base Salary payable under Section 5.1
may be adjusted upwards from time to time at the sole discretion of the Board
based upon services rendered by Executive, whether or not additional financing
is received from third party investors.

     5.3      Bonus. Executive shall be eligible for a bonus, payable by March
14 of the following year, based upon the overall performance of Executive and
Company, in amounts determined by the Board in their sole discretion.

     6.      Director & Officer Insurance. During the Initial Term and the
Renewal Term, if any, Company shall maintain D&O Insurance which insurance shall
cover and apply to Executive, with coverage limits, terms and conditions
acceptable to Executive, in his sole discretion, with such approval not to be
unreasonably withheld.

     7.      Benefits.

     7.1      Plan Participation. Executive shall be entitled to participate in,
and to receive benefits under, all of Company’s or Subsidiaries’ employee
benefit plans made available by Company and/or Subsidiaries now or in the future
to similarly situated employees including but not limited to: life insurance,
pensions, profit-sharing and stock options, subject to the terms, conditions and
overall administration of such plans. Executive acknowledges and agrees that the
Company is under no obligation to Executive to establish and maintain any
employee benefit plan in which Executive may participate, other than the
medical, dental and vision insurance plans, and that the terms and

2

--------------------------------------------------------------------------------

provisions of any employee benefit plan of the Company are matters within the
exclusive province of the Board, subject to applicable law.

     7.2      Vacation. Executive shall be entitled to vacation in the manner
and time as provided in the Company’s Employee Manual.

     7.3      Automobile Benefits. Company shall provide Executive with a leased
luxury class vehicle or substantially similar car during the Term and Renewal
Term, if any, or an allowance of $1,000 per month which can be used for lease or
purchase payments, insurance and running costs.

     7.4      Other Benefits. Company shall provide Executive full medical and
disability insurance for Executive and Executive’s family at no cost to
Executive. In addition, Company shall pay all of the costs for an annual
physical examination for Executive, at a time and with a doctor of Executive’s
choosing.

     8.      Business Expenses. Executive may be required to incur cell phone,
entertainment, travel and other business expenses on behalf of Company in the
performance of Executive’s duties under this Agreement. In addition, Executive
may subscribe from time to time to business, industry and trade magazines and
publications. Company will reimburse Executive for all such reasonably incurred
business expenses; Executive shall provide receipts or other acceptable
documentation of the expenditures, consistent with Company policy, to Company
upon request.

     9.      Termination.

     9.1      Termination for Cause. Company may terminate Executive’s
employment with Company for cause at any time upon delivery of written notice to
Executive specifically stating the actions of Executive constituting “cause”.
For purposes of this section, “Cause” shall mean: (a) any material, uncured
breach by the Executive of his duties under this Agreement; and (b) the
dishonesty, disloyalty, gross negligence or the willful and intentional
misconduct of the Executive in the performance of his duties under this
Agreement. Each of the above grounds for termination for “cause” shall be
reasonably determined by the Board in their good faith business judgment.
Termination for cause will immediately terminate to the fullest extent
permissible by law Executive’s rights to any further compensation or benefits,
including, but not limited to, any right to severance benefits, unvested equity
or equity equivalent rights for the calendar year in which such termination for
cause occurs and any subsequent calendar year. Termination for death or
disability as provided in Sections 9.4 and 9.5shall not be considered
termination for cause.

     9.2      Termination by Agreement. The Initial Term or any Renewal Term may
be terminated at any time by a written agreement between the Executive and
Company.

3

--------------------------------------------------------------------------------

     9.3      Voluntary Resignation by Executive. Executive may resign
voluntarily at any time. For these purposes, “voluntary resignation” shall mean
that the Executive has requested or initiated the termination.

     9.4      Termination without Cause. Company may terminate Executive at any
time without Cause. For purposes of this Section 9.4, the following shall
constitute, at the sole election of the Executive, the constructive of the
Executive without Cause by the Company:

          (a)      (i) reassignment of the day-to-day duties of Executive, (ii)
the requirement that Executive report to any person other than the Board or Mr.
Amro Albanna (other than as a result of the death or disability of Mr Albanna),
or (iii) a reduction in the Base Salary of Executive;

          (b)      failure to immediately obtain D&O Insurance or failure to
maintain the D&O Insurance in full effect during the remainder of the Initial
Term or the Renewal Term, if any, with Executive being covered under Such D&O
Insurance;

          (c)      a Change of Control. A "Change of Control" shall be deemed to
have occurred, other than a Change of Control that occurs as a result of the
transactions contemplated by the Share Exchange Agreement between Puppy Zone
Enterprises, Inc. and the Company dated December 24, 2007 (in draft form as of
the date of this Agreement) if:

               (i)      for any reason at any time less than 75% of the members
of the Board shall be individuals who fall into any of the following categories:
(A) individuals who were members of the Board on the Effective Date; or (B)
individuals whose election, or nomination for election by the Company's
stockholders (other than an election or nomination of an individual (an
"Excluded Individual") whose initial assumption of office is in connection with
an actual or threatened "election contest" relating to the election of the
directors of the Company (as such term is used in Rule 14a-11 under the Exchange
Act), a "tender offer" (as such term is used in Section 14(d) of the Exchange
Act) or a proposed transaction described in (iii) below) was approved by a vote
of at least 75% of the members of the Board then still in office who were
members of the Board on the Effective Date; or (C) individuals (other than
Excluded Individuals) whose election, or nomination for election, by the
Company's stockholders, was approved by a vote of at least 75% of the members of
the Board then still in office who were elected in the manner described in (A)
or (B) above; or

               (ii)      any "person" (as such term is used in Sections 13(d)
and 14(d)(2) of the Exchange Act) or "group" (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act) shall have become after the
Effective Date, according to a public announcement or filing, the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more (calculated in
accordance with Rule 13d-3) of the combined voting power of the Company's then
outstanding voting securities; or

4

--------------------------------------------------------------------------------

               (iii)      the stockholders of the Company shall have approved a
merger, consolidation or dissolution of the Company, or a sale, lease, exchange
or disposition of all or substantially all of the Company's assets, if persons
who were the beneficial owners of the combined voting power of the Company's
voting securities immediately before any such merger, consolidation,
dissolution, sale, lease, exchange or disposition do not immediately thereafter
beneficially own, directly or indirectly, in substantially the same proportions,
more than 50% of the combined voting power of the corporation resulting from any
such transaction.

     9.5.      Death; Disability. This Agreement shall terminate upon the death
of the Executive. In addition, Company shall have the option to terminate
Executive’s employment with Company in the event of Executive becomes disabled.
For purposes of this section, “disabled” means that the Executive has a physical
or mental disease, defect or condition, which is reasonably expected to be of
indefinite duration, or to result in death, and which renders Executive unfit or
unable to perform the essential functions of his employment with Company, with
or without a reasonable accommodation. The existence of any disability will be
determined by a licensed physician selected by Company and reasonably approved
by Executive or Executive’s legal representative, whose determination will be
conclusive and binding on all persons.

     10.      Severance Obligation.

     10.1      Termination for Cause. In the event of Executive’s termination of
employment during the Initial Term for cause as provided in Section 9.1,
Executive shall not be entitled to any severance payments, and shall be entitled
only to the payments due under Section 10.6.

     10.2      Termination by Agreement. In the event of a mutual termination,
severance obligations, if any, shall be solely as provided for in the separation
agreement.

     10.3      Voluntary Resignation. Executive shall not be entitled to any
severance payments if his termination of employment with Company is due to his
voluntary resignation for any reason, and shall be entitled only to the payments
due under Section 10.6.

     10.4      Termination without Cause. In the event of Executive’s
termination of employment during the Initial Term without Cause as provided in
Section 9.4, Executive shall be entitled to receive a payment at the time of
termination during the period equal to his then current Base Salary for the
greater of (i) twelve (12) months, or (ii) the remaining period of the Initial
Term or the Renewal Term, as the case may be. The amount payable under this
Section 10.4 shall be paid in a combination of cash and/or stock of the Company,
in such percentages as may be chosen by Executive, or his legal representative,
in their sole discretion.

5

--------------------------------------------------------------------------------

     10.5      Termination in the event of Death; Disability. In the event of
termination for death or disability, Executive shall be entitled to his then
Base Salary for a period of twelve (12) months.

     10.6      Accrued Payments. Accrued Payments. In addition to any severance
payments due under this section, Executive shall be paid any compensation that
is payable for services rendered through the effective date of termination plus
all unpaid accrued vacation, business expense reimbursements, together with the
issuance of vested stock options, etc. In the event of Executive’s death, any
additional compensation otherwise payable under this Agreement will be payable
to the Executive’s estate and its beneficiaries. All amounts payable under this
Section 10.6 shall be paid by Company to Executive within thirty days of the
termination date. Executive shall be entitled to keep the car provided by the
Company during the remaining term of the car lease, with the Company continuing
to make the payments under Section 7.3 if the Executive is terminated other than
for Cause, and shall also be entitled, in the event the car is leased, to
purchase the car at the end of the lease term, with all such payments to be made
by Executive.

     10.7      Termination Payment. On the date the payments are made under
Section 10.6, and if Executive was terminated without Cause or is terminated due
to death or disability, then Company shall also pay Executive a termination
payment of $100,000. In addition, any outstanding loans by Executive to Company
shall be repaid in full on that same date, regardless of why Executive’s
employment was terminated.

     11.      Ownership of Projects, etc. All projects, processes, inventions,
computer software, copyrights, trademarks and other intangibles rights
(collectively, “Intellectual Property”) that may be conceived or developed by
Executive during the Employment Term, either alone or with others, shall be the
sole property of Company except Intellectual Property that Executive develops
entirely on his own time without using the equipment, supplies, facilities or
trade secret information of Company (including its subsidiaries and affiliated
entities), and which do not (a) relate to the business of Company; or (b) result
from any work performed by Executive for Company. Executive shall disclose to
Company all Intellectual Property conceived during the Employment Term.
Executive shall execute all documents required by Company, including assignments
and work for hire agreements, necessary to establish Company’s rights to the
Intellectual Property.

     12.      Company Trade Secrets. “Company Data” is defined to mean, for
purposes of this section, trademark and copyright information, programs,
improvements, records, ideas, titles, drawings, computer software, documents,
customer lists, investment opportunities, sales and marketing techniques and
devices, formulae, specifications, research, studies, investigations, processes,
data, manufacturing techniques and information of Company, which is not
generally known in the US video game and video game controller industries in
which the Company is engaged, and, without limiting the generality of the
foregoing, anything not within the public domain and public knowledge, whether
or not trademarkable, patentable or copyrightable. The parties acknowledge that

6

--------------------------------------------------------------------------------

during the Initial Term and Renewal Term, Executive will have access to use,
come in contact with, obtain, make, evolve or conceive Company Data. As further
consideration for Company’s entering into this Agreement, Executive assigns to
Company all right, title and interest he or she owns or at any time may have to
Company Data (whether during Executive’s employment or after the termination of
Executive’s employment), and to any and all other Company Data in which
Executive may have any right, title, or interest or which was at any time used
in the business of the Company. Executive expressly understands that any and all
such Company Data shall be the sole and exclusive property of Company. Executive
further agrees that all notes, data, sketches, drawings and other documents and
records, and all material and physical items of any kind, including all
reproductions and copies hereof, which relate in any way to the business,
products, practices or techniques of Company or contain Company Data, or that
come in possession of Executive by reason of this Agreement, are the property of
Company and shall be promptly surrendered to Company at the termination of
Executive’s employment. The parties agree that all Company Data constitutes
trade secrets and confidential information belonging to Company. Executive
agrees that he will not at any time (i) directly or indirectly disclose or
permit the disclosure of, any Company Data to any person or firm other than
Parent, (ii) use or permit the use of any Company Data by any person or firm
other than Parent, except as required by the normal business of Parent, and
(iii) remove from Company’s premises without the written consent of the Board
any materials, records, files, drawings, documents, or equipment relating to or
constituting part of Company Data (unless required to do so in the ordinary
course of performance of his duties hereunder). The obligations of Executive
provided in this section shall last, as to any Company Data, for so long as that
Company Data has proprietary value, whether during or after Executive’s
employment with Company.

     13.      Policies, Rules and Regulations. Executive at all times during his
employment will comply with all applicable written policies, rules and
regulations now in effect or as subsequently modified governing the conduct of
employees of Company, including the Company’s Employee Manual.

     14.      Counterparts. This Agreement may be executed in counterparts and
all counterparts so executed will constitute a single agreement binding on all
parties. It will not be necessary for each party to execute the same
counterpart. Delivery of an executed counterpart of the signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement, and any party delivering an executed counterpart
of the signature page to this Agreement by facsimile to any other party shall
thereafter also promptly deliver a manually executed counterpart of this
Agreement to such other party, but the failure to deliver such manually executed
counterpart shall not affect the validity, enforceability and binding effect of
this Agreement.

     15.      Attorneys’ Fees. If any action at law or in equity or by way of
arbitration is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to all reassonable attorneys’ fees,
costs, and disbursements in addition to any other relief to which he or it may
be entitled.

7

--------------------------------------------------------------------------------

     16.      Assignment. The rights and obligations of Executive under this
Agreement shall not be assignable and any attempted assignment shall be void.
The rights and obligations of Company under this Agreement may be assigned as a
part of any transaction which includes the transfer of all or substantially all
of the assets of Company whether such transfer is made pursuant to a sale of
assets or stock or merger, reorganization or otherwise.

     17.      Entire Agreement. This Agreement supersedes any and all other
individual agreements, either oral or in writing, between the parties with
respect to all the matters regarding Executive’ employment.

     18.      Partial Invalidity; Severability. The parties expressly agree and
contract that it is not the intention of any of them to violate any public
policy, statutory or common laws, rules, regulations, treaties or decisions of
any government or agency thereof. If any provision of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.

     19.      Method and Place of Giving Notice. Every notice, demand, request,
consent, approval or other communication ("notices") which any party is required
to or desires to give to another party must be in writing and personally
delivered or mailed by registered or certified first class mail, return receipt
requested, to the address on the signature page of that party, or any other
address as that party may designate by notice pursuant to this section. All
notices so sent are deemed to be delivered and effective when the notices are
personally delivered or on the third (3rd) day after the notices have been
mailed, properly addressed with proper postage. Notices sent by an overnight
mail service properly addressed will be deemed delivered the next business day
after mailing. Notices also may be sent by telecopier and notices so sent will
deemed delivered upon sending if properly sent to the recipient's telecopier
number and the original executed notice is concurrently sent by mail as provided
above to the recipient.

     20.      Further Assurances. Company and Executive will, from time to time
at the request of the other, execute and deliver such other documents and take
such other actions as may be reasonably required to more effectively carry out
the terms of this Agreement.

     21.      Survival of Terms. Termination or expiration of this Agreement for
any reason shall not release either party from any liabilities or obligations
set forth in this Agreement which (i) the parties have expressly agreed shall
survive any such termination, or (ii) remain to be performed or by their nature
would be intended to be applicable following such termination or expiration.

     22.      Applicable Law and Jurisdiction. This Agreement will be governed
by, construed and enforced in accordance with the internal laws of the State of
California, U.S.

8

--------------------------------------------------------------------------------

     23.      Dispute Resolution. Company and Executive hereby agree that,
except as otherwise provided herein, in the event of a dispute under this
Agreement, they shall seek to resolve the dispute first through mediation and if
the mediation is unsuccessful, then through arbitration as provide more fully
below.

     23.1      Mediation. Except as provided herein, no civil action with
respect to any dispute, claim or controversy arising out of or relating to this
Agreement may be commenced until the matter has been submitted to JAMS office in
Los Angeles, California for mediation. Any Party may commence mediation by
providing to JAMS and the other Party a written request for mediation, setting
forth the subject of the dispute and the relief requested. The parties will
cooperate with JAMS and with one another in selecting a mediator from the JAMS
panel of neutral mediators, and in scheduling the mediation proceedings. The
Parties covenant that they will participate in the mediation in good faith, and
that they will share equally in its costs. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the parties, their agents, employees, experts and attorneys, and by the
mediator and any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any litigation or other proceeding
involving the parties, provided that evidence that is otherwise admissible or
discoverable shall not be rendered inadmissible or non-discoverable as a result
of its use in the mediation. Either party may seek equitable relief prior to the
mediation to preserve the status quo pending the completion of that process.
Except for such an action to obtain equitable relief, neither party may commence
arbitration with respect to the matters submitted to mediation until after the
completion of the initial mediation session, or 45 days after the date of filing
the written request for mediation, whichever occurs first. Mediation may
continue after the commencement of arbitration, if the parties so desire. The
provisions of this Section 23.1 may be enforced by any Court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including reasonable attorneys’ fees, to be paid
by the party against whom enforcement is ordered.

     23.2      Arbitration. The Parties agree that if any and all disputes,
claims or controversies arising out of or relating to this Agreement are not
resolved through mediation pursuant to Section 23.1, then it shall be submitted
to JAMS, or its successor, for sole, final and binding arbitration. Any Party
may initiate and require arbitration by giving notice to the other Parties
specifying the matter to be arbitrated. Except as provided to the contrary in
this Agreement, the arbitration shall be conducted in conformity with and
subject to the applicable rules and procedures of the Los Angeles office of JAMS
(or any successor thereto). The arbitration and arbitrator shall be bound by
this Agreement and all related agreements. Each Party shall pay their share of
the costs of arbitration, including arbitrator’s fees, as awarded by the
arbitrator. The number of arbitrators shall be one; the arbitrator shall be
neutral and shall be familiar with the video game and video game controller
industries, or such other subject matter as may be at issue. The testimony of
witnesses shall be given under oath, depositions and other discovery may be
ordered by the arbitrator.

9

--------------------------------------------------------------------------------

     23.3      Awards. Any award rendered by the Arbitrator pursuant to this
Agreement shall be enforceable in the Los Angeles Superior Court, which court
shall have exclusive jurisdiction over such arbitration. Such arbitration shall
be binding and final. This clause shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction. The arbitrator may, in any award, allocate all or part of the
costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees of the prevailing party.

QMotions, Inc           By:             Name and Title           By:            
Name and Title               Dale Hutchins    

10

--------------------------------------------------------------------------------